HP acl F United States District Courts 1:21-po- -08000-JJN Document 1 Filed PR rn desta fat br turnona

Violation Meice

Lele oak: Peal Amber OPc Yd: ei! tear 45,

9338683 Vrewiiu becc

YOU ARE CHARGED WITH THE FOLLOWING WIGLATICON
Ca nad Tine of Oven cHtenma Gianged pPOFR rod y Sone Coda

ef tif eee, OD Hac Yet
Ae eked bel

ihe Dente Paul Bera to: Spe HAZ 4

J
err fe a mute Velnile unde te utletce..-
“cas

(Are. riety

 

 

 

 

 

 

GEFEN CANT INF ORAL TIC
Lac] Marae:

_LECMARDO DEAS SE

FATE Ao

   

qo! MA letellea/Oe | anik,

 

 

      
 

3 : 4P EA FLANCE KE REQUIRED a AP CAPA MCCS Ds SP TIONAL
OO, Gee A bhatt PS Once 8 hehe, ete ccal py the
uo Aa jucazyil Say tole Colne dao lg omer
o Waa ud ta 2520 IN Sot San eH dpe,
i Ton a Ported ire Sareea il
= | +95) Prooaaelng Pee
= PY THES AMCHUIMT AT —
a arene 2 UaCOUrta ger 5 Tertal oRstorad fue
3 YOUR COURT iTE

Per cnt ee a ee A [mods
o
am
=
—.
le

 

 

     
 
 
 
  

Ay Sprethere CAT RES TH “om

 e
Awl > mm. appeeracn ps chase

RAaTIENTE

"9338683"

® Ohana Spi

 

Olga Cre Copp

I gtale ther on 20 a whils exercaing miy dull a6 4

law etogamend olbcassiri a Disttel of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 The Fea eng ateferian is based ann

oy my pasanal obser ei Tey Pree Pig atin

e infarmeition Sucplled bo mg bomonmy Fal ony ccPicer'e olesnalicn

- oler [@apiam above:

= deri ueke pana! Gany Dal |G nfonmalon tech have sal borin aces aa) sau Ting
=o al Ie Ye eg] pg i eed ee ba the eo ey Enc

=

Be arith on

 

Date (mr dy CHfines’s Signature

bake couee Ae Baer eae Tr Pie Agnes oo] A waren

pee Oe 0g.

Exe cumed i:

 

Cake fricvdulyvet Wd Meglatrav Judge

BURST — btaaerie Tosh tia ~ ce, PR = 0 ee pe ei
COL] Goryrercial rire ota area ed de se
Nee] United States District Goust 1-21. p0-08000-JJN
Violation Notice

Docohnm Candas 5! Bee) bet! WH ner hace [Pend fies bv

(ech [9338685 lAreundy — fartec

YOU SRE CHARGED WITH THE FOLLOWING VIGLATIOM

jaw tS

 

 

 

 

 

 

 

 

 

eres eed Dien! CHP ia Slee DR SD on Silt Sade
Oita gneS th Lh pete}
Cash Gueedd bec Tarkicgit

=e Ped cope A thal er
pathy

 

DPPENTANT [HF ORMAT|

-H” Yani

LEoMARDC

Snel] duke

DEMISE A

 

 

 

 

 

 

 

a: I
k :

ALSZIY MA becllees fir ate.
C2 sPREARANGE IBAEGS RED APFEA TANCE (5 CF KIMAl
a JB 1 bos 8 1s checked. you must 9B OO) PR A ar diedes), ea mel soy ine
tr apps cau. ace naabi aM) dae ae in ea ot pany
o i731 SoHE. MEER sud, ee lnatrocione.
Tt Tht + _ Forfeiture Anivurd
= wait ae eit +300 Procemany Care
= AMC a
na {Hide Ge DW i 5 Tota! Colibkeo! Que
ot
BS AJOUF GOumnRT CATE
at I ret er aL pet rT ae Fam pa Lea ud bad ed pu paras SOR bey 13s |
Ba Tri vides, an
—_
= = Tota
oo Jee eee

 
  
  

Wp by mc a pn aera daa: *
Frise marge be a
eid oe

2@ Cereoideac! a5re |

 

vey real = CW opr :

#0338685"

Document 1 Filgd ee ee See oe as)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 aleda thateri 2 while gxeacising rm dulket at a
fw ERAOPCenet omtioar IndiPa __. Digine of
co
a The foregoing Slabomert = saad spars
mo rip Perea bese Py Perag nel aves
a : nhormabign Si ppliod fe me fram mp TA officer = ab sere aon
= <A" har Ceapedin Berne

yl dado oder sconity ad cequry het the infcrmetior which | ves ant kath shown andion tis
we cl Uh kel noboe bs Poe ned Cormeot be be bod od oy koe cdg.

PoE vaculed vt
os

a
SFrobabla cage har been stated ior tha éesuanca ol a warrant

ke
Scie’ on:

2c)

 

vlaig “mired yk Officer's Sgnature

 

Peale eid yee LI Meeqistrahe Jade

HVAEMBAT - Hutu ride ee, Pe 2 de pea abe:
GOL ® Gorman dane GR Gotan al ech aid
NP221-4571 United States District Court 1:21-90-08000-JJN
Violatlon Notice ‘Raw. 2b1Si

LU Gee | vila den Aun OF samme Frit] et

Mags | 9338684 prewten _jaute

WHO ARE CHARGE WITH THE FOLLOWING YRSLATION

ee ee

cAfiiade ocy

 

 

 

 

 

 

Ears Carre YP CRS, Su oo Saba id

BCR FAK)

 

 

 

Loest bur! Boats erbeulet
Pew Deroy: =e eet lade ; 4AZMAT

fpeschep ec penta yee
tre cencowrenneD] 4 Ale operitea bh! ev Laraectin
{5 eb 7
DEFENDANT INFORMATICR

a4 ama

Leo WARD C

fren) ed tree

DEA Se al

 

 

= ed Ot IE OPT ALL
C4, Bd eos Bohaeel yet PG OF Bee 8 been, ou msl poy Ihe

 

    
 

   

 

 

  
    

 

bn CppCar kasi) See Toda ¢dbatey | de oro EU oe pee ee
o 1 Se ue! Leva a SPM asp Sexe ineprocthore.
i eh & Fact® ture 4nrourd
= 1300 Processing Far
= PAY THIS ARKOUAT AT s tee A
a WO GO Los A ey E Total Codidoral Oe
a YOUR COURT CATE

TE fae un app eT ee ee te edd pe
Sew adres Cllr
am
= =
rT ea I

—
» Weeemtun ackiera sn ola E |
crn bea

“933608 4*

Tint: bey hin bell

   

i
i
vt
:

Document 1 Filed GOPZEYE RT AP SE EES HGF BAWSE

Gr boagr gf att ane’! eacerd of purr re

| ated then oF .i
lene enforcement offlear In ihe

while exendcing my difies 2 a
Dislnil of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tha forging Riana: is besa upon:
Iny PEON al a eee ea cn Thy PECaenae | Inert
InfQoratien Ruppia i oe fro ey fellas oMicer’s Gus
clan (ecgnladn BBO]

[| agra Une peared by OP pa] Be Be eon tka | ie ees Ra alee ad ue
far of ee dele oti Bo 2d co Tedd 49 tha best ol oy bce.

Eyeculed on:

 

Haha imeindiaaryy CAioers Sign alu!

OL 020/820 NVYIS OAD

Prdbable chute hd en shebed bor ihe 1eeUaNce of a Wwiatar.

Sl

Cxmoued on:

 

Gate Camby WS Manes dirigre

FUT © Hordes | dk One BABS 35 rece: pega esti
SOL Cuue sudo kes. OM Cab iitad ote P ote kart
Case 1:21-po-08000-JJN Document 1 Filed 03/24/21 Page 4 of 4

STATEMENT OF PROBABLE CAUSE

(For issuance of an arrest warrant or summons)

| state that on September 11th, 2020 while exercising my duties as a
law enforcement officer in the Federal District of Massachusetts

At approximately 20:05 hrs | was on patrol at Coast Guard
Beach Parking lot in Cape Cod National Seashore, when |
observed a white Lexis parked on a walking path. This location is
in Cape Cod National Seashore (CACO), which is within the
Special Maritime and Territorial Jurisdiction of the United States.
The path was located between two buildings and was blocked by

‘a painted yellow bollard, put there to stop moter vehicles from

entering. The vehicle had driven past this and had driven to the
beginning of a fenced in walking path. | pulled behind the bollard,
located to the rear of the vehicle. The vehicle had MA tags
9L5314, it was on and began slowly reversing in my direction, |
activated the emergency equipment in my fully marked cruiser
and the vehicle continued to reverse slowly in my direction. I ran
the vehicles plate and it came back registered to a LEONARDO,
DENISE of MA.

, The driver got out of the vehicle and approached me, and

identified herself as a LEONARDO, Denise. Contact was made
with LEONARDO's husband, who stated they had alcohol
beverages tonight, and that his wife was drunk. At this time
LEONARDO appeared to be impaired. | advised LEONARDO
that we would be doing a few tests to see if she was safe to
drive, she agreed.

At the time of the test ! observed LEONARDOS face was flushed
and her eyes were blood shot, red and watery. | could smell the
odor of an alcoholic beverage emanating directly from her
person. Upon checking for Horizontal Gaze Nystagmus
LEONARDO presented with 6/6 clues, showing a lack of smooth
pursuit, distinct and sustained nystagmus at max deviation and
onset of nystagmus prior to 45 degrees.

Upon conducting the walk and turn test, LEONARDO presented
with 5/8 clues. While conducting the test LEONARDO stated,
“she couldn't do this sober", and was unable to touch her feet
heel to toe forthe majority of the test. She tock the incorrect
number of steps on the initial pass, stopping at 13 and continued
walking until she reached her vehicle. LEONARD turned around
and feok the incorrect number of steps back, taking 15 and being
stopped before walking into my police.cruiser.

CVB SCAN 10/28/2020 10:15

 

 

During the one ieg stand LEONARDO presented with 3/4 clues.
During the instruction phase, LEONARDO began the test before
instructed to do so. When she was. advised to begin the test,
LEONARDO put her foot down numerous times and the test was
stopped for her safety, as she was off balance and unsteady,

LEONARDO submitted to a roadside breath test recording .155
on a breath. At this time LEONARDO was placed under arrest
and charged with

A Mandatory Appearance was given for the following Violations:
36 CFR 4.23 (a)(1) operating a motor vehicle under the influence
of alcohol, 36 CFR 4.23(a)(2) operating a motor vehicle while
the aicohol concentration in the operators blood or breath is 0.08
or higher, and 36 CFR 4.10 (a) operating a motor vehicle in an
undesignated area. A video recording of this contact is available.
"All information on the front of this notice is incorporated by
reference here in."

The foregoing statement is based upon:

i my personal observation [x] my personal investigation

[|] information supplied to me fram my fellow offi icer's observation
[_] other (expiain above)

| declare under penaity of perjury that the inforrnation which | have set
forth above and on the face of this violation notice is true and correct to
the best of my knowledge.

 
  

Executed on: of [ [ [ [ aOxU wt Al (

Date (mm/da/yyyy) Mffiger's Sigrdture

Probable cause has been stated for the issvance of a warrant.

Executed on:

 

Date (mmidd/yyyy) U.S. Magistrate Judge
